DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, inter alia, the first waveband is selected based on an absorption efficiency of the first colorant; and the second waveband is selected based on an absorption efficiency of the second colorant.
Claim 8 recites, inter alia, selecting a dosage for each radiation waveband such that an energy absorbance efficiency imbalance between the colorants is within a threshold range; and irradiating, with at least one radiation source, colorants deposited on a medium based on the determined radiation wavebands and dosages.
Claim 16 recites, inter alia, a controller to: select, based on an absorption efficiency of the first colorant, a first waveband to irradiate the first colorant; select, based on an absorption efficiency of the second colorant, a second waveband to irradiate the second colorant, wherein: an absorption of radiation by the first colorant and second colorant is within a threshold range; and 
the second waveband is different from the first waveband; select a dosage for each radiation waveband wherein: an energy absorbance efficiency imbalance between the colorants is within a threshold range; and a dosage for the first waveband is different than a dosage for the second waveband.

Claims 2-7, 9-15 and 17-20 are allowable based on dependency on an allowed base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA MCMILLAN APENTENG whose telephone number is (571)272-5510. The examiner can normally be reached Monday-Friday 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/J.M.A/           Examiner, Art Unit 2875         

/ANDREW J COUGHLIN/           Primary Examiner, Art Unit 2875